DETAILED ACTION
Information Disclosure Statement
The information disclosure statement has been received and considered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the brake disc having a brake track with a plurality of depressions must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Since the application was filed without drawings it is recommended applicants remove this limitation from the claim to avoid the addition of new matter.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13,14,15,21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 lines 3 and 8 double claims limitations previously claimed in claim 12.
Claim 14 double claims the limitations in claim 13.
Claims 15,22 the limitation of ‘preferably’ constitutes a ‘range within a range’ limitation.  It becomes unclear which range applicant is relying upon for patentability.
Claims 21 and 30 the limitation of “free of copper or contains copper” is indefinite.  Which is it?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claim s 12-19,21-28,30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donahue et al. U.S. 2017/0298479 in view of Laslaz et al. 6,200,396 and Hattori etal. U.S. 2017/0248186 .
Regarding claims 12 Donahue et al. shows a hypereutectic aluminum-silicon cast alloy that can be used in automotive engine piston and eingine block applications.  See examples 1 and 2 in paras 0110-0112.  The constituents of the aluminum alloy can be varied.  Note for instance in para 0018 the percent of copper can be from a maximum of 0.2-0.4 percent with the silicon percent by weight being 18-20%.
Lacking in Donahue et al. is a specific showing of a ‘brake track’ having ‘depressions’, using the hypereutectic alloy for brake discs, and a NAO brake pad.
The reference to Laslaz also shows a hypereutectic aluminum silicon alloy that can be used for engine components as well as brake drums and discs.  See col. 3
The reference to shows non-asbestos friction pads are well known in the art.
It is notoriously well known in the art to provide the surfaces of brake discs, or brake ‘tracks’, with grooves or depressions to promote cooling and water drainage.  Although not applied see the reference to Ross 5,765,667, the abstract and elements 31.
One having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have used the hypereutectic aluminum alloy of Donahue in a brake disc application, as taught by Laslaz, simply as the obvious choice of one well known type of material in the art suited to a particular vehicle or application, most likely to save on weight. Further to have used NAO brake pads for environmental reasons and to reduce noise, as taught by Hattori would have been obvious.

Regarding claims 15, see the discussion in paragraphs 0059-0061.
Regarding claim 16 note in paragraph 0051 that phosphorus is added to the alloy composition.  To have ‘effected a proportion of phosphorus’ in the claimed amount would have been obvious dependent upon the specific application since Donahue indicates that the percentages of the aluminum alloy constituents may be varied throughout the publication.
Regarding claims 22-26 as explained above, these limitations are considered to be met.
Regarding claims 17-19 note the Donahue uses a sand casting (i.e. low pressure) cast process.
Regarding claims 21,30 as broadly claimed, these limitations are met.
Regarding claim 27 to have made the brake disc in one piece would have been obvious simply to save on time and expense.
Regarding claims 19,28 to have used a casting mold which is ‘heated’ and ‘insulated’ are obvious simply to ensure a functional and reliable work product. Further, these limitations are subjective terms.
Claims 20,29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donahue/laslaz/Hattori as applied to claim 12 above, and further in view of Doerne et al. 10,830,299.
Regarding claims 20,29 Donahue, as modified, lacks a step of hard anodizing the disc after the cast process.
The reference to Doerne indicates in columns 1 and 2 it is known to subject the surface of lightweight metal discs to a hard anodizing process to create a hard surface layer on the disc.
One having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have subjected the brake disc of Donahue to a hard anodizing step after casting to create a hard anodized layer for protection against the effects of corrosion.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



3/28/22